FORM 10-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009, OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 to Commission file number: 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(732) 679-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of Exchange on which registered Common Stock, Par Value $.001 NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer Non-accelerated filer (do not check if a smaller reporting company) Accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The aggregate market value of voting stock held by non-affiliates of the registrant as of June 30, 2009: $5,666,512 Number of shares of common stock, par value $.001, outstanding as of March 20, 2010:6,191,554 Documents incorporated by reference: Certain portions of the registrant’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on May 19, 2010 (which is expected to be filed with the Commission not later than 120 days after the end of the registrant’s last fiscal year) are incorporated by reference into Part III of this report. Forward-Looking Statements In addition to historical information, this Annual Report of Blonder Tongue Laboratories, Inc. (“Blonder Tongue” or the “Company”) contains forward-looking statements relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company’s forward-looking statements.The risks and uncertainties that may affect the operation, performance, development and results of the Company’s business include, but are not limited to, those matters discussed herein in the sections entitled Item 1 - Business, Item 1A - Risk Factors, Item 3 - Legal Proceedings and Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations.The words “believe,” “expect,” “anticipate,” “project” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof.The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.Readers should carefully review the risk factors described herein and in other documents the Company files from time to time with the Securities and Exchange Commission. PART I ITEM 1.BUSINESS Introduction Overview Blonder Tongue is a technology-development and manufacturing company that delivers encoding, digital transport, and broadband product solutions to the cable markets the Company serves, including the multi-dwelling unit market, the lodging/hospitality market and the institutional market, including hospitals, prisons and schools.From the cable television pioneers that founded the Company in 1950, to the highly experienced research and development team that creates new products today, the Company’s success stems from working with its customers to provide quality products and support.For 60 years Blonder Tongue has been providing real-world solutions based on continually advancing technology, enabling the Company to maintain its position as a leader in the cable markets it serves.Since its founding, Blonder Tongue has developed technology for niche cable television applications.With the expansion into high quality High Definition (“HD”) digital Encoding, Internet Protocol Television (“IPTV”) and most recently Edge QAM (Quadrature Amplitude Modulation), the Company is positioned to grow its existing business and continue expanding into new markets. The cable market has reacted quickly to consumer demands for additional services by integrating multiple technologies into its existing networks to provide consumers high-speed data and telephony in addition to video offerings.Today, video offerings have expanded from traditional cable television service to internet protocol (“IP”) based video delivery, switched digital video, video on demand, scheduled playback and video storage.Telephone companies have increased their market share in this competitive environment with fiber to the home (“FTTH”) distribution networks, enabling them to provide traditional cable television, expanded video services and high-speed data services, in addition to telephony offerings.As a result of these market demands, the lodging and institutional markets continue to upgrade their networks to carry HD channels in order to meet consumers’ expectations.This is a significant area of opportunity for the Company to market and sell its expanded digital product line. In 2008, the Company took advantage of the Federal Communications Commission’s (“FCC”) mandated transition from analog to digital broadcasts. The results in 2008 were favorable, as reflected by increased sales of digital transition products. In early 2009, the FCC extended the digital transition date by 4 months giving customers additional time to make the upgrade to digital. The Company anticipated that it would derive additional business from this extension, but found that most of its customers had been prepared for the earlier 2009 date. The sale of transitional products, products that convert digital to analog, had peaked in 2008. Customers were now looking towards long-term digital product solutions. The Company moved on from its transitional products and continued with its long term product strategy to fill this need. 2 Most of the changes in the market segments that the Company serves have recently been centered on the transition to digital technologies, not only in broadcast, but throughout video and broadband transport. The Company identified three significant opportunities in the digital space, encoding, IPTV and Edge QAM.Encoding enables operators to provide standard definition (“SD”) or HD content delivery so that those services can be transported over a broadband network.IPTV enables operators to stream video over private data networks with greater dependability and content security. While already experiencing full scale commercialization in international markets, the United States market is now embracing IPTV technology.The worldwide market projections reveal an estimated 83 million subscribers for IPTV services by 2013.Service providers transport both SD and HD video content in MPEG formats over IP networks to network edge devices located in high density serving areas. The edge device, commonly referred to as EdgeQAM, allows the conversion from IP to radio frequency (“RF”) via QAM modulation close to the customer location. These signals are then transported to the customer using a combination of fiber, hybrid fiber/coax and coax systems.Management of the Company estimates the market for EdgeQAM devices to be about $400 million over the next three years.In 2007 the Company began marketing and selling IPTV products, in 2008 shipped its first high quality HD encoder and in 2009 began shipping its high quality affordably priced EdgeQAM product. The Company continues to develop new versions of these products to meet the needs of customers in the markets that it serves. Recent Developments In recent years, the Company has continued to advance the implementation of its strategic plan in an effort to maximize shareholder value.The Company’s strategic plan consists of the following: • strengthening its core business, • continuing its heritage of technology development, • expanding into new markets, • enhancing its leadership structure, and • increasing gross margins. In April 2008, the Company made the decision to cease operations of its wholly-owned subsidiary, Hybrid Networks, LLC (“Hybrid”), and to liquidate its assets.Hybrid operated video, high-speed data and/or telephony systems at four multi-unit dwelling communities.The discontinuation of Hybrid’s operations is the final step in the Company’s exit from active operation and management of private cable, data and telephony systems, which the Company considers a non-core business activity.Based on this decision, in 2008 the Company recognized a net loss on disposal of approximately $290,000 related to the Hybrid fixed assets. During 2008, the Company entered into various standard agreements to obtain use of technologies for its new digital encoder line of products.The first, an Implementation and System License Agreement with Dolby Laboratories Licensing Corporation for Dolby Digital Plus Professional Encoder, 5.1 and 2 channel licensed technology, grants the Company the right to manufacture, label and sell professional digital encoder products and consumer digital decoder products and to use the Dolby trademarks.This technology was developed specifically for the introduction of HD DVD and Blu-ray Disc and has a number of improvements aimed at increasing quality at a given bit rate compared with legacy Dolby Digital (AC-3).Most notably, it offers increased bit rates (up to 6.144 Mbit/s), support for more audio channels (up to 13), improved coding techniques to reduce compression artifacts, and backward compatibility with existing AC-3 hardware. In July 2008, the Company entered into a License Agreement with Digital Content Protection, LLC, to become a full-adopter of HDCP (High-bandwidth Digital Content Protection) license technology, which agreement allows the Company to manufacture HDCP components and products, as well as purchase the HDCP device key sets necessary for manufacturing such products.HDCP, a specification developed by Intel Corporation and licensed to Digital Content Protection, LLC, prevents copying of digital audio and video content as it travels across, among other connections, High-Definition Multimedia Interface (HDMI), even if such copying would be permitted by fair use laws.The specification is proprietary, and requires a license from Digital Content Protection for implementation.The Company’s revenues to date related to use of this license have not been material. In May 2008, the Company entered into a License Agreement with Digital Transmission Licensing Administrator, LLC (“DTLA”) to become a full-adopter of DTCP (Digital Transmission Content Protection) license technology which aims at encrypting interconnections between devices, such as personal computers or portable media players.In theory this allows content to be distributed through these other devices, if they also implement the DTCP standards.DTCP was created jointly by Hitachi, Intel, Matsushita, Sony, and Toshiba, and is 3 licensed to content providers, electronics manufacturers, and broadcast service providers through DTLA.DTCP specification is proprietary and is only disseminated to members who have entered into agreements with DTLA.The Company’s revenues to date related to use of this license have not been material. The Company entered into a non-exclusive license agreement with Zenith Electronics, LLC (now LG Electronics) as a Pro:Idiom Content Protection System Manufacturer.The Pro:Idiom digital technology platform was developed by LG Electronics, a major supplier of flat-panel displays, to provide the hospitality market with a robust, secure Digital Rights Management (DRM) system.DRM ensures rapid, broad deployment of HD television (“HDTV”) and other high-value digital content to licensed users in the hotel industry.Lodging industry leaders such as LodgeNet Entertainment Corporation and others have licensed the Pro:Idiom DRM system.A growing number of content providers have demonstrated their acceptance of Pro:Idiom by licensing their HD content for delivery to the Pro:Idiom users.The Company’s revenues to date related to use of this license have not been material. In May 2008, the Company obtained ownership from the Motion Picture Experts Group of an MPEG-2 4:2:2 Profile High Level Video Encoder IP core.This is a unique compression engine capable of creating HD MPEG-2 IP real-time encoding of a single channel of 1080i/720P/480i video.The use of this real-time encoding technique enables the Company to provide broadcast MPEG-2 HD and SD encoding.MPEG-2 is widely used as the format of digital television signals that are broadcast by terrestrial (over-the-air), cable, and direct broadcast satellite TV systems.It also specifies the format of movies and other programs that are distributed on DVD and similar discs. In 2007 the Company began an initiative to reduce manufacturing costs in order to obtain a competitive advantage in the markets served and facilitate aggressive marketing programs.This initiative began with the transfer of manufacturing of certain products to the People’s Republic of China (“PRC”), and the implementation of initiatives to decrease material and labor costs in products manufactured in New Jersey.Since then, the Company’s PRC initiative has continued with the transfer of manufacturing for certain high volume, labor intensive products to the PRC, including many of the Company’s analog products.The Company anticipates that proprietary products and those requiring less labor will continue to be manufactured at the New Jersey facility, including most of the Company’s digital products.The Company’s manufacturing initiative entails a combination of contract manufacturing agreements and purchase agreements with key PRC manufacturers that can most fully meet the Company’s needs.The Company has a manufacturing agreement with a key contract manufacturer in the PRC that governs the terms of its manufacture of certain of the Company products upon a purchase order being submitted by the Company.The Company expects to continue to implement this ongoing transition in phases over the next several years, with the goal that it will ultimately encompass products representing a significant amount (but less than a majority) of the Company’s net sales. In December 2007, the Company entered into an agreement to provide manufacturing, research and development and product support to Buffalo City Center Leasing, LLC (“Buffalo City”) for an electronic on-board recorder that Buffalo City is producing for Turnpike Global Technologies, LLC.The three-year agreement is anticipated to provide up to $4,000,000 in revenue to the Company.The Company received $1,087,000 and $1,324,000 in revenue from Buffalo City in 2009 and 2008, respectively.A director of the Company is also the managing member and vice president of Buffalo City and may be deemed to control the entity which owns fifty percent (50%) of the membership interests of Buffalo City. The Company was incorporated under the laws of the State of Delaware in November 1988 and completed its initial public offering in December 1995. Strategy It is a constant challenge for the Company to stay at the forefront of the technological requirements of the markets that it serves, including the MDU, lodging and institutional markets.Changes and developments in the manner in which information (whether video, voice or data) is transmitted as well as the use of alternative compression technologies, all require the Company to continue to develop innovative new products.The Company continually adds the resources needed to create innovative products to respond to the demand for digital signal generation and transmission.The Company’s key product lines are more thoroughly discussed under “Products” beginning on page 7.The ongoing evolution of the Company’s product lines focuses on the increased needs created in the digital space by IPTV, digital video and HDTV signals and the transport of these signals over state of the art broadband networks. 4 In response to the market pressure to compete with Far East manufactured products and to expand its market coverage outside North America, in 2007 the Company entered into an arrangement with a major contract manufacturer in the PRC to manufacture certain of its high volume, labor intensive products.The initiative has continued and will be ongoing as products merit consideration, in conjunction with the Company’s domestic manufacturing. The Company’s principal end-use customers are: • TV Broadcasters • CableSystemOperators(both franchise and private, as well ascablecontractors) that design, package, install and in most instances operate, upgrade and maintain the systems they build, • Lodging/Hospitality video and high speed data system operators that specialize in the Lodging/Hospitality Markets, and • Institutional System Operators that operate, upgrade and maintain the systems that are in their facilities, orcontractors that install, upgrade and maintain these systems in a variety of applications including schools, universities, hospitals, prisons, corporations, enterprises, sports stadiums and airports. A key component of the Company’s growth strategy is to leverage its reputation across a broad product line, offering one-stop shop convenience to the cable, broadcast, and professional markets and delivering products having a high performance-to-cost ratio.The Company has historically enjoyed, and continues to enjoy, a leading position in the niche cable markets that it serves.The Company provides integrated network solutions for operators in the multi-dwelling unit market, the lodging/hospitality market and the institutional market. Markets Overview The broadband signal distribution industry (involving the high-speed transmission of television, telephony and internet signals) has been dominated by franchise cable television and multiple system cable operators (“MSOs”).The penetration of wireless, direct-broadcast satellite (“DBS”), such as DIRECTV™ and DISH Network™, in the TV market continues to grow with a combined subscriber count in excess of 30 million.Telephone companies (i.e.Verizon and AT&T) also compete with the MSO’s for high-speed data services and continue to expand their fiber optic networks, on a national level, delivering video, high-speed data and telephony services direct to the home or to the curb.The MSOs continue to deploy MPEG IP transport to the edge of their networks via fiber optic networks and convert those IP streams to RF channels so they can continue to provide conventional video services over existing two-way coax networks.Their plans are to expand the reach of fiber optic networks to take fiber closer to the customer and to the user. The long term result of these activities is increased competition for the provision of services and a trend toward delivery of these services through fiber using IP technology.This major market transition has resulted in increased consumer expectations, placing the lodging and institutional markets under pressure to install new infrastructure and upgrade existing networks.It is not known how long this transition will take but to remain competitive, the Company must continue to increase its product offerings for fiber transmission, digital television, encoding and decoding and digital applications. Cable Television Most cable television operators, both large and small, have built fiber optic networks with various combinations of fiber optic and coaxial cable to deliver television signal programming, data and phone services on one drop cable.Cable television deployment of fiber optic trunk has been completed in nearly all existing systems.The system architecture employed to provide analog video, digital video, HDTV, high-speed data, VOD and telephone service is a hybrid fiber coaxial (“HFC”) network.In an HFC network, fiber optic trunk lines connect to nodes which typically feed 50 to 250 subscribers, using coaxial cable.With the proposed adoption of new standards by CableLabs®, the cable industry is using edge devices to increase services from each node and to increase the number of subscribers that a node can serve. 5 The Company believes that most major metropolitan areas will eventually have complex networks of two or more independent operators interconnecting homes and multi-dwelling complexes.All of these networks are potential users of our Digital Video Headend Products including, encoders, EdgeQAM and Digital Video solutions. Lodging Competition among cable operators serving the lodging market to provide more channels (especially in HD), VOD and enhanced interactivity, has resulted in increased demand for analog, digital and HD television system electronics. These systems have been and continue to be well received in the market, as property owners have sought additional revenue streams and guests have demanded increased in-room technology services. The leading system integrators in this market rely upon outside suppliers for their system electronics and most are Blonder Tongue customers. These companies offer the guests of lodging establishments more free channels as well as VOD for a broad selection of movie titles, and interactive services. Most of the systems with VOD services or HD channels were initially in large hotels, where the economics of high-end systems are more easily justified. Smaller hotels and motels are now being outfitted with enhanced technology, specifically EdgeQAM, to provide a full suite of HD channels. The demand for HD and competition are keeping the market growth reasonably steady. Institutional The Company identifies the institutional market as: education campus environments, correctional facilities, short or long term health service environments, sports stadiums and airport terminals.What all of these seemingly unrelated facilities have in common is that they all contain private networks that are dependant on either locally generated or externally sourced video and/or data content.As the advanced technologies of distance learning, HDTV and IPTV permeate the market, institutional facilities are embracing these technologies to achieve site specific goals.The Company has traditionally benefited from a very strong share of this market with its Analog Video Headend and Distribution Products.We anticipate that this trend will continue and evolve into firm adoption of our Digital Video Headend Products, which include HD encoders, EdgeQAM, Digital Video solutions and our evolving IPTV platforms. The Company developed a distance learning system (ClassRoomEdge™ , or CRE) as an affordable easy to operate system for the education market.This product line provides two-way transport of stored video content over either fiber or coax based RF broadband networks or local area network data systems.In 2009, the Company continued marketing the product and educating specifiers (architects, engineers and consultants) regarding the features and benefits of the system seeking to take advantage of its brand recognition and educational market penetration.The Company recently received commitments for the delivery of the first deployments of these systems. International The Company has authorized distributors and sales agents throughout the world, but the Company primarily manufactures product for sale in the USA.International sales do not materially contribute to the Company’s revenue base. Additional Considerations The technological revolution with respect to video, data and voice services continues at a rapid pace.Cable TV’s QAM video is competing with DIRECTV™ and EchoStar’s DBS service and cable modems compete with digital subscriber lines and FTTH offered by the regional telephone companies.The phone companies are building national fiber networks and are now delivering video, data and voice services directly to the home over fiber optic cable, and voice over IP (“VOIP”) is being offered by cable companies and others in competition with traditional phone companies.The convergence of data and video communications continues, wherein computer and television systems merge.While it is not possible to predict with certainty which technology will be dominant at any particular point in time, the Company believes that delivery of services using IP and switched digital video technology will eventually dominate the delivery systems of the future and the tremendous bandwidth available through the use of fiber optic cable will eventually be the dominant carrier of video, voice and data communications signals. 6 Since the installed base of United States television sets are for the most part analog (not digital), direct satellite television, digitally compressed programming and IP delivery require headend products or set-top decoding receivers or converters to convert the transmitted signals back to analog.The replacement of all television sets with digital sets will be costly and take many years to complete.The majority of service providers continue to deliver an analog television signal on standard channels to subscribers’ television sets using headend products at some distribution point in their networks or employ decoding receivers at each television set.Some operators are simulcasting both analog and digital services and charging customers additionally for the use of high definition digital set top boxes. Key Products Blonder Tongue’s products can be separated according to function and technology.Four key categories account for the majority of the Company’s revenue (Analog Video Headend, Digital Transition Headend Products, Digital Video Headend, and Distribution): •Analog Video Headend Products used by a system operator for signal acquisition, processing and manipulation to create an analog channel lineup for further transmission.Among the products offered by the Company in this category are satellite receivers, integrated receiver/decoders, demodulators, modulators, antennas and antenna mounts, amplifiers, equalizers and processors.The headend is the “brain” of an analog television signal distribution system.It is the central location where multiple channels are initially received, converted and allocated to specific channels for analog distribution.In some cases, where the signal is transmitted in encrypted form or digitized and compressed, a receiver will also be required to decode the signal.Even though these products are mature, Blonder Tongue continues to develop products to maintain market share. For example, in 2009 several new analog products were launched in response to the “CALM” Act. The Commercial Advertisement Loudness Mitigation Act(CALM, H.R.6209) introduced in Congress will require the Federal Communications Commission to preclude commercials from being broadcast at louder volumes than the program material they accompany. This bill addresses a widespread consumer complaint about the abrupt loudness of television advertisements. This would ensure that the volume levels of commercial breaks are consistent with the volume level of the programming which it brackets. The Company estimates that Analog Video Headend Products accounted for approximately 40% and 39% of the Company’s revenues in 2009 and 2008, respectively. •Digital Transition Headend Products used by a system operator for signal acquisition, processing and manipulation to create an analog channel lineup for further transmission. Among the products offered by the Company in this category are demodulators, modulators and processors. These products are used in applications where service providers receive local off-air digital broadcast channels and/or digital channels from cable operators and have a need to continue to provide an analog broadcast tier, or in the case of schools and hospitals where there is a large installed base of analog television sets, making it cost prohibitive to replace large numbers of sets. Use of these products allows service providers to defer or phase in over a period of time the switch to all digital as capital is available and the cost of digital television sets decline.The AQD Series allows for the reception and demodulation of QAM digital, off-air standard digital or off-air HDTV signals.This enables system operators in all of the Company’s primary markets to benefit from digital transmission, while preserving their analog distribution networks and viewing sites long after the FCC mandatory transition.The Company estimates that Digital Transition Headend Products accounted for approximately 2% and 12% of the Company’s revenues in 2009 and 2008 respectively. •Digital Video Headend Products used by a system operator for acquisition, processing and manipulation of digital video signals.Blonder Tongue continues to expand its Digital Product offerings to meet the changing needs of its customers.The latest additions include the EdgeQAM collection and the HDE encoder collection which includes a line of HD and SD MPEG-2 encoders and multiplexers.Among the other digital products provided by Blonder Tongue are: the QTM line of transcoders, digital Quadrature Amplitude Modulation (QAM) up-converters and multiplexers and digital 8VSB/QAM HD television processors for delivery of HDTV programming and agile QAM Modulators. Encoders accept and auto-detect various inputs sources (analog and/or digital) and output digitally encoded HD or SD video in various output formats such as an Asynchronous Serial Interface (ASI) signal or a 7 modulated QAM signal. The QAM outputs may be used for digital video distribution over typical private coaxial networks in a variety of institutional environments (i.e.sports arenas, broadcast and cable television studios, airports, hospitals, university campuses, etc.).ASI is a streaming data format which carries the MPEG-2 Transport Stream.As a complement to the encoder line, Blonder Tongue also provides a digital QAM multiplexer which takes up to four inputs (ASI or 8VSB/QAM) and delivers a single multiplexed QAM output thereby optimizing the HD channel line up by preservingbandwidth. EdgeQAM devices accept Ethernet input and capture MPEG over IP transport streams, decrypt service provider conditional access or content protection, provide HD or SD encoding and can insert proprietary conditional access such as Pro:Idiom into the stream. These streams are then combined and modulated on to QAM RF carriers in some cases providing multiple streams on to one 6MHz digital channel. Inputs to EdgeQAM devices can come from satellite receivers, set top boxes, network devices or video servers. The use of these devices add flexibility for the service provider, in part, because all of this routing happens in one device. Scaling is accomplished via software and modules embedded inside the hardware. Since it is a true network device, the EdgeQAM can be managed over a traditional Ethernet network or over the Internet. The QTM line is used for economically deploying or adding a satellite based digital programming tier of digital or HDTV digital programming.The unit transcodes a satellite signal’s modulation from Quadrature Phase Shift Key (“QPSK”) to QAM or from 8PSK (HDTV Format) to QAM.Since QPSK and 8PSK are optimum for satellite transmission and QAM is optimum for fiber/coaxial distribution, precious system bandwidth is saved while the signal retains its digital information. Building upon the innovative design work that brought about the QTM transcoders, QAM up-converters and HDTV processors, the Company launched the AQD Series of ATSC/QAM Demodulators.Digital Video Headend Product use continues to expand in all of the Company’s primary markets, bringing more advanced technology to consumers and operators, and it is expected that this area will continue to grow to become a major element of the Company’s business. The Company estimates that Digital Video Headend Products accounted for approximately 24% and 18% of the Company’s revenues in 2009 and 2008, respectively. •Distribution Products used to permit signals to travel from the headend to their ultimate destination in a home, apartment unit, hotel room, office or other terminal location along a distribution network of fiber optic or coaxial cable.Among the products offered by the Company in this category are line extenders, broadband amplifiers, directional taps, splitters and wall taps.In cable television systems, the distribution products are either mounted on exterior telephone poles or encased in pedestals, vaults or other security devices.In private cable systems the distribution system is typically enclosed within the walls of the building (if a single structure) or added to an existing structure using various techniques to hide the coaxial cable and devices.The non-passive devices within this category are designed to ensure that the signal distributed from the headend is of sufficient strength when it arrives at its final destination to provide high quality audio/video images.The Company estimates that distribution products accounted for approximately 17% and 16% of the Company’s revenues in 2009 and 2008, respectively. Other Products. There are a variety of other products that the Company sells to a lesser degree either to fill a customer need or where sales have reduced due to changes in Company direction, technology, or market influences.These include: Fiber Products used to transmit the output of a cable system headend to multiple locations using fiber optic cable.Among the products offered are optical transmitters, receivers, couplers and splitters.These products convert RF frequencies to light (or infrared) frequencies and launch them on optical fiber.At each receiver site, an optical receiver is used to convert the signals back to normal VHF frequencies for distribution to subscribers.Sales of products in this category have not historically contributed significantly to the Company’s revenues. Reception Products used to receivetelevision frequency modulated and satellite transmission from off-the-air prior to headend processing.Sales of products in this category have not historically contributed significantly to the Company’s revenues, however with the FCC mandate for broadcasters to change from analog to digital, the Company experienced a significant increase 8 in the sales of these products during 2008 and 2009.Nevertheless, the Company does not expect sales of these products to contribute significantly to the Company’s revenues in 2010. Addressable Products used to control access to programming at the subscriber’s location.The products offered in this category are Interdiction and Addressable Multi-Tap (AMT) products.Interdiction products limit the availability of programs to subscribers through jamming of particular channels.A consumer version of this product, the TV Channel Blocker Parental Control, provides local (at the consumer level) control of the full analog block of channels.AMT products remotely control all access to programming for a particular subscriber.Sales of these products presently do not contribute significantly to the Company’s revenues. High-Speed Data Products used to provide internet access and transfer data over a hybrid fiber/coaxial cable system.Products in this category include standard DOCSIS cable modems, DOCSIS/Euro DOCSIS cable modem termination systems (“CMTS”), and the MegaPort™ solution for providing broadband internet access to hospitality and multi-dwelling unit environments.Sales of products in this category have not contributed significantly to the Company’s revenues. Test Products used for measuring signals in the Headend and Distribution system.Among the products offered by the Company in this category are Analog and Digital QPSK Analyzers, Palm Held Analog and Digital Analyzers and Signal Level Meters.While the Company expects to continue selling test products to meet the needs of its customers, the Company does not anticipate that these products will contribute significantly to the Company’s revenues. The Company will modify its products to meet specific customer requirements.Typically, these modifications are minor and do not materially alter the functionality of the products.Thus, the inability of a customer to accept such products does not generally result in the Company being unable to sell such products to other customers. Research and Product Development The markets served by Blonder Tongue are characterized by technological change, new product introductions, and evolving industry standards.To compete effectively in this environment, the Company must engage in ongoing research and development in order to (i) create new products, (ii) expand features of existing products in order to accommodate customer demand for greater capability, (iii) license new technology, and (iv)acquire products incorporating technology that could not otherwise be developed quickly enough using internal resources.Research and development projects are often initially undertaken at the request of and in an effort to address the particular needs of the Company’s customers and customer prospects with the expectation or promise of substantial future orders from such customers or customer prospects.Projects may also be a result of new technologies that become available, or new market application of existing technology.In the new product development process, the vast experience of the Company’s Engineering Group is leveraged to ensure the highest level of suitability and widest acceptance in the marketplace.Products tend to be developed in a functional building block approach that allows for different combinations of blocks to generate new relevant products as changes in the market demand.Additional research and development efforts are also continuously underway for the purpose of enhancing product quality and engineering lower production costs.For the acquisition of new technologies, the Company may rely upon technology licenses from third parties.The Company will also license technology if it can obtain technology quicker, or more cost-effectively from third parties than it could otherwise develop on its own, or if the desired technology is proprietary to a third party.There were 17 employees in the research and development department of the Company at December 31, 2009.The Company spent $2,420,000 and $1,989,000 on research and development expenses for the years ended December 31, 2009 and 2008, respectively. Marketing and Sales Blonder Tongue markets and sells its products primarily to the following markets: the multi-dwelling unit market, the lodging market and the institutional market.Sales are made directly to customers by the Company’s internal sales force, as well as through Premier Authorized Stocking Distributors (which accounted for approximately 57% of the Company’s revenues for fiscal 2009).These distributors serve multiple markets.Direct sales to cable operators and system integrators accounted for approximately 30% of the Company’s revenues for fiscal 2009. 9 The Company’s sales and marketing function is predominantly performed by its internal sales force.Should it be deemed necessary, the Company may retain independent sales representatives in particular geographic areas or targeted to specific customer prospects or target market opportunities.The Company’s internal sales force consists of 16 employees, which currently includes 8 salespersons in Old Bridge, New Jersey, one salesperson in Round Rock, TX and 7 sales-support personnel at the Company headquarters in Old Bridge, New Jersey. The Company’s standard customer payment terms are 2%-10, net 30 days.From time to time, when circumstances warrant, such as a commitment to a large blanket purchase order, the Company will extend payment terms beyond its standard payment terms. The Company has several marketing programs to support the sale and distribution of its products.Blonder Tongue participates in industry trade shows, conferences and maintains a robust website.The Company also publishes technical articles in trade and technical journals, distributes sales and product literature and has an active public relations plan to ensure complete coverage of Blonder Tongue’s products and technology by editors of trade journals.The Company provides system design engineering for its customers, maintains extensive ongoing communications with many original equipment manufacturer customers and provides one-on-one demonstrations and technical seminars to potential new customers.Blonder Tongue supplies sales and applications support, product literature and training to its sales representatives and distributors.The management of the Company travels extensively, identifying customer needs and meeting potential customers. Customers Blonder Tongue has a broad customer base, which in 2009 consisted of approximately 266 active accounts.Approximately 58% and 59% of the Company’s revenues in fiscal years 2009 and 2008, respectively, were derived from sales of products to the Company’s five largest customers.In 2009 and 2008, sales to Toner Cable Equipment, Inc.accounted for approximately 21% and 25%, respectively of the Company’s revenues.In addition, World Cinema accounted for approximately 14% of the Company’s revenues in 2009.A third customer, Advanced Media Technologies accounted for approximately 11% of the Company’s revenues in both 2009 and 2008.There can be no assurance that any sales to these entities, individually or as a group, will reach or exceed historical levels in any future period.However, the Company anticipates that these customers will continue to account for a significant portion of the Company’s revenues in future periods, although none of them is obligated to purchase any specified amount of products or to provide the Company with binding forecasts of product purchases for any future period. During 2009, the Company renewed contracts in regard to its Premier Distributor Program. This program began in 2007 and has been successful for the Company. Under this program, a limited group of larger distributors who stock a significant amount of the Company’s products in their inventory were given access to a special purchase incentive program allowing them to achieve volume price concessions measured on a year-to-year basis.Many of the Company’s smaller business customers with whom the Company had formerly dealt on a direct basis now purchase the Company’s products directly from these Premier Distributors. In the Company’s direct sales to system integrators, the complement of leading customers tends to vary over time as the most efficient and better financed integrators grow more rapidly than others.The Company believes that many integrators will grow rapidly, and as such the Company’s success will depend in part on the viability of those customers and on the Company’s ability to maintain its position in the overall marketplace by shifting its emphasis to those customers with the greatest growth and growth prospects.Any substantial decrease or delay in sales to one or more of the Company’s leading customers, the financial failure of any of these entities, or the Company’s inability to develop and maintain solid relationships with the integrators that may replace the present leading customers, would have a material adverse effect on the Company’s results of operations and financial condition. The Company’s revenues are derived primarily from customers in the continental United States, however, the Company also derives some revenues from customers outside the continental United States, primarily in Canada and to a more limited extent, in underdeveloped countries.Television service is less developed in many international markets, particularly Latin America, Eastern Europe and Asia, creating opportunity for those participants who offer quality products at a competitive price.Sales to customers outside of the United States represented approximately 1% of the Company’s revenues in both fiscal years 2009 and 2008.All of the Company’s transactions with customers located outside of the continental United States are denominated in U.S. dollars, therefore, the Company has no material foreign currency transactions.In connection with the Company’s 10 initiatives in the PRC, the Company may have foreign currency transactions and may be subject to various currency exchange control programs related to its PRC operations.See “Risk Factors” below for more detail on the risk of foreign operations. Manufacturing and Suppliers Blonder Tongue’s manufacturing operations are presently located at the Company’s headquarters in Old Bridge, New Jersey.The Company’s manufacturing operations are vertically integrated and consist principally of the programming, assembly, and testing of electronic assemblies built from fabricated parts, printed circuit boards and electronic devices and the fabrication from raw sheet metal of chasses and cabinets for such assemblies.Management continues to implement improvements to the manufacturing process to increase production volume and reduce product cost, including logistics modifications on the factory floor to accommodate increasingly fine pitch surface mount electronic components.In 2008, these improvements included 0.030x0.030mil ball grid arrays and 0402 packaged sized components.These advancements required investment in upgrading automatic placement equipment as well as automated optical inspection and testing systems.All of these efforts are consistent with and part of the Company’s strategy to provide its customers with high performance-to-cost ratio products.In 2007 the Company entered into a manufacturing agreement with a key contract manufacturer in the PRC that governs the production of certain of the Company’s products upon a purchase order being submitted by the Company.The initiative continued in 2009 and further implementation in phases is expected over the next few years. Outside contractors supply standard components, etch-printed circuit boards and electronic subassemblies to the Company’s specifications.While the Company generally purchases electronic parts which do not have a unique source, certain electronic component parts used within the Company’s products are available from a limited number of suppliers and can be subject to temporary shortages because of general economic conditions and the demand and supply for such component parts.If the Company were to experience a temporary shortage of any given electronic part, the Company believes that alternative parts could be obtained or system design changes implemented.However, in such situations the Company may experience temporary reductions in its ability to ship products affected by the component shortage.On an as-needed basis, the Company purchases several products from sole suppliers for which alternative sources are not available, such as EchoStar digital receivers for delivery of DISH Network™ programming, and DirecTV digital satellite receivers for delivery of DIRECTV™ programming.An inability to timely obtain sufficient quantities of certain of these components would have a material adverse effect on the Company’s operating results.The Company does not have an agreement with any sole source supplier requiring the supplier to sell a specified volume of components to the Company. Blonder Tongue maintains a quality assurance program which monitors and controls manufacturing processes, and extensively tests samples throughout the process.Samples of component parts purchased are tested, as well as its finished products, on an ongoing basis.The Company also tests component and sub-assembly boards throughout the manufacturing process using commercially available and in-house built testing systems that incorporate proprietary procedures.The highest level of quality assurance is maintained throughout all aspects of the design and manufacturing process.The extensive in-house calibration program assures test equipment integrity and correlation.This program ensures that all test and measurement equipment that is used in the manufacturing process is calibrated to the same in-house reference standard on a consistent basis.When all test and measurement devices are calibrated in this manner, discrepancies are eliminated between the engineering, manufacturing and quality control departments, thus increasing operational efficiency and ensuring a high level of product quality.Blonder Tongue performs final product tests prior to shipment to customers.In 2008, the Company was certified to perform Underwriters Laboratories (UL) witness testing of products to UL International Standard 60950.The Company is working towards complete certification to perform all UL testing. Competition All aspects of the Company’s business are highly competitive.The Company competes with national, regional and local manufacturers and distributors, including companies larger than Blonder Tongue that have substantially greater resources.Various manufacturers who are suppliers to the Company sell directly as well as through distributors into the franchise and private cable marketplaces.Because of the convergence of the cable, telecommunications and computer industries and rapid technological development, new competitors may seek to enter the principal markets served by the Company.Many of these potential competitors have significantly greater financial, technical, manufacturing, marketing, sales and other resources than Blonder Tongue.The Company expects that direct and indirect competition will increase in the future.Additional competition could result in price 11 reductions, loss of market share and delays in the timing of customer orders.The principal methods of competition are product differentiation, performance, quality, price, terms, service, technical support and administrative support.The Company believes it differentiates itself from competitors by continuously offering innovative products, providing excellent technical service support and delivering high performance-to-cost ratio products. Intellectual Property The Company currently holds 11 United States patents and 4 foreign patents, none of which are considered material to the Company’s present operations because they do not relate to high volume applications.Because of the rapidly evolving nature of the cable television industry, the Company believes that its market position as a supplier to cable integrators derives primarily from its ability to develop a continuous stream of new products that are designed to meet its customers’ needs and that have a high performance-to-cost ratio. The Company has a registered trademark on “Blonder Tongue®” and also on a “BT®” logo. In 2008, the Company obtained licenses for a variety of technologies in concert with its new digital encoder line of products.The licenses are from a number of companies including Dolby Laboratories Licensing Corporation (expires August 2013), Digital Content Protection, LLC (expires April 30 2010), DTLA (expires April 30, 2010), and Zenith Electronics, LLC (expires December 2010).These standard licenses are all non-exclusive and require payment of royalties based upon the unit sales of the licensed products.With regard to the licenses expiring in 2010, the Company expects to renew these standard licenses on similar terms. Dolby Laboratories Licensing Corporation licensed the Company to use the Dolby Digital Plus Professional Encoder 5.2 & 2 channel license technology which is an enhanced coding system based on the AC-3 codec.The Company became a full-adopter of HDCP license technology from Digital Content Protection, LLC, which allows the Company to manufacture HDCP components and products, as well as purchase the HDCP device key sets necessary for manufacturing these products.The Company became a full-adopter of DTCP license technology from DTLA, which aims at encrypting interconnections between devices.The Company has entered into a license agreement with Zenith Electronics, LLC as a Pro:Idiom Content Protection System Manufacturer.The Pro:Idiom digital technology platform was developed by Zenith Electronics, now LG Electronics. The Company owns an MPEG-2 4:2:2 Profile High Level Video Encoder IP core.This is a unique compression engine capable of creating HD MPEG-2 IP real-time encoding of a single channel of 1080i/720P/480i video.This real-time encoding technique is based on a fast hardware technology which enables the Company to provide broadcast MPEG-2 HD and SD encoding. The Company is also a licensee of Philips Electronics North America Corporation and its affiliate, Philips Broadband Networks, Inc., Motorola, Hughes and several smaller software development companies. Under the Philips License Agreements, the Company is granted a non-exclusive license for remote interdiction equipment for a term which expires in 2010, concurrently with the last to expire of the relevant patents.The Philips License Agreements provide for the payment by the Company of a one-time license fee and for the payment by the Company of royalties based upon unit sales of licensed products.However, upon expiration of thesepatents, this becomes a fully paid, royalty free and perpetual license. During 1996, the Company entered into several software development and license agreements for specifically designed controller and interface software necessary for the operation of the Company’s Video Central™ remote interdiction control system, which is used for remote operation of VideoMask™ signal jammers installed at subscriber locations.These licenses are perpetual and require the payment of a one-time license fee and in one case additional payments, the aggregate of which are not material. The Company relies on a combination of contractual rights and trade secret laws to protect its proprietary technologies and know-how.There can be no assurance that the Company will be able to protect its technologies and know-how or that third parties will not be able to develop similar technologies and know-how independently.Therefore, existing and potential competitors may be able to develop products that are competitive with the Company’s products and such competition could adversely affect the prices for the Company’s products or the Company’s market share.The Company also believes that factors such as the technological and creative skills of its 12 personnel, new product developments, frequent product enhancements, name recognition and reliable product maintenance are essential to establishing and maintaining its competitive position. Regulation Private cable, while in some cases subject to certain FCC licensing requirements, is not presently burdened with extensive government regulations.The Telecommunications Act of 1996 deregulated many aspects of franchise cable system operation and opened the door to competition among cable operators and telephone companies in each of their respective industries. The FCC originally mandated that all analog broadcasts were to cease by February 17, 2009, however, this date was extended to June 12, 2009.In anticipation of this analog shut down, the FCC also granted second licenses to all broadcasters to begin simulcasting digital signals.As a result, during 2008 the Company experienced an increase in sales of digital transition headend products. Going forward, the Company anticipates a continuing shift in product mix from analog products to digital products, although the timeframe is uncertain. Environmental Regulations The Company is subject to a variety of Federal, state and local governmental regulations related to the storage, use, discharge and disposal of toxic, volatile or otherwise hazardous chemicals used in its manufacturing processes.The Company did not incur in 2009 and does not anticipate incurring in 2010 material capital expenditures for compliance with Federal, state and local environmental laws and regulations.There can be no assurance, however, that changes in environmental regulations will not result in the need for additional capital expenditures or otherwise impose additional financial burdens on the Company.Further, such regulations could restrict the Company’s ability to expand its operations.Any failure by the Company to obtain required permits for, control the use of, or adequately restrict the discharge of, hazardous substances under present or future regulations could subject the Company to substantial liability or could cause its manufacturing operations to be suspended. The Company has authorization to discharge wastewater under the New Jersey Pollution Discharge Elimination System/Discharge to Surface Waters General Industrial Stormwater Permit, Permit No.NJ0088315.This permit will expire May 31, 2012. Employees As of February 19, 2010, the Company employed approximately 180 people, including 124 in manufacturing, 15 in research and development, 7 in quality assurance, 16 in sales and marketing, and 18 in a general and administrative capacity.177 of these employees are full time employees.69 of the Company’s employees are members of the International Brotherhood of Electrical Workers Union, Local 2066, which has a three year labor agreement with the Company expiring in February, 2012. ITEM 1A RISK FACTORS The Company’s business operates in a rapidly changing environment that involves numerous risks, some of which are beyond the Company’s control.The following “Risk Factors” highlights some of these risks.Additional risks not currently known to the Company or that the Company now deems immaterial may also affect the Company and the value of its Common Stock.The risks described below, together with all of the other information included in this report, should be carefully considered in evaluating our business and prospects.The occurrence of any of the following risks could harm the Company’s business, financial condition or results of operations. Solely for purposes of the risk factors in this Item 1A, the terms “we,” “our” and “us” refer to Blonder Tongue Laboratories, Inc. and its subsidiaries. Any substantial decrease in sales to our largest customer may adversely affect our results of operations or financial condition. In 2009 and 2008, sales to Toner Cable Equipment, Inc. accounted for approximately 21% and 25%, respectively, of our revenues.There can be no assurance that any sales to this customer will reach or exceed historical levels in any future period.We anticipate, however, that this customer will continue to account for a significant portion of our revenues in future periods, although it is not obligated to purchase any specified amount 13 of products (beyond outstanding purchase orders) or to provide us with binding forecasts of product purchases for any future period. With respect to our direct sales to system integrators, the complement of leading customers tends to vary over time as the most efficient and better-financed integrators grow more rapidly than others.We believe that many integrators will grow rapidly, and, as such, our success with them will depend in part on: • the viability of those customers; • our ability to identify those customers with the greatest growth and growth prospects; and • our ability to maintain our position in the overall marketplace by shifting our emphasis to such customers. Approximately 58% of our revenues in 2009 were derived from sales to our five largest customers.Any substantial decrease or delay in sales to one or more of our leading customers, the financial failure of any of these entities, their inability to pay their trade accounts owing to us, or our inability to develop solid relationships with integrators that may replace the present leading customers, could have a material adverse effect on our results of operations and financial condition. An inability to reduce expenses or increase revenues may cause continued net losses. We have had annual net losses each year since 2002.While management believes its plan to reduce expenses and increase revenues will improve profitability, there can be no assurance that these actions will be successful.Failure to reduce expenses or increase revenues could have a material adverse effect on our results of operations and financial condition. A significant increase to inventory reserves due to inadequate reserves in a prior period or to an increase in excess or obsolete inventories may adversely affect our results of operations and financial condition. We continually analyze our slow-moving, excess and obsolete inventories.Based on historical and projected sales volumes and anticipated selling prices, we establish reserves.If we do not meet our sales expectations, these reserves are increased.Products that are determined to be obsolete are written down to net realizable value.We recorded an increase in reserve of $540,000 and $799,000 during 2009 and 2008 respectively.Although we believe reserves are adequate and inventories are reflected at net realizable value, there can be no assurance that we will not have to record additional inventory reserves in the future.Significant increases to inventory reserves could have a material adverse effect on our results of operations and financial condition. An inability to develop, or acquire the rights to, technology, products or applications in response to changes in industry standards or customer needs may reduce our sales and profitability. Both the private cable and franchised cable industries are characterized by the continuing advancement of technology, evolving industry standards and changing customer needs.To be successful, we must anticipate the evolution of industry standards and changes in customer needs, through the timely development and introduction of new products, enhancement of existing products and licensing of new technology from third parties.This is particularly true at this time as the Company must develop and market new digital products to offset the expected decline in sales of analog products.Although we depend primarily on our own research and development efforts to develop new products and enhancements to our existing products, we have and may continue to seek licenses for new technology from third parties when we believe that we can obtain such technology more quickly and/or cost-effectively from such third parties than we could otherwise develop on our own, or when the desired technology has already been patented by a third party.There can, however, be no assurance that new technology or such licenses will be available on terms acceptable to us.There can be no assurance that: • we will be able to anticipate the evolution of industry standards in the cable television or the communications industry generally; • we will be able to anticipate changes in the market and customer needs; • technologies and applications under development by us will be successfully developed; or • successfully developed technologies and applications will achieve market acceptance. 14 If we are unable for technological or other reasons to develop and introduce products and applications or to obtain licenses for new technologies from third parties in a timely manner in response to changing market conditions or customer requirements, our results of operations and financial condition could be materially adversely affected. Anticipated increases in direct and indirect competition with us may have an adverse effect on our results of operations and financial condition. All aspects of our business are highly competitive.We compete with national, regional and local manufacturers and distributors, including companies larger than us, which have substantially greater resources.Various manufacturers who are suppliers to us sell directly as well as through distributors into the cable television marketplace.Because of the convergence of the cable, telecommunications and computer industries and rapid technological development, new competitors may seek to enter the principal markets served by us.Many of these potential competitors have significantly greater financial, technical, manufacturing, marketing, sales and other resources than we have.We expect that direct and indirect competition will increase in the future.Additional competition could have a material adverse effect on our results of operations and financial condition through: • price reductions; • loss of market share; • delays in the timing of customer orders; and • an inability to increase our penetration into the cable television market. Our sales and profitability may suffer due to any substantial decrease or delay in capital spending by the cable infrastructure operators that we serve in the MDU, lodging and institutional cable markets. The vast majority of our revenues in fiscal years 2009 and 2008 came from sales of our products for use by cable infrastructure operators.Demand for our products depends to a large extent upon capital spending on private cable systems and specifically by private cable operators for constructing, rebuilding, maintaining or upgrading their systems.Capital spending by private cable operators and, therefore, our sales and profitability, are dependent on a variety of factors, including: • access by private cable operators to financing for capital expenditures; • demand for their cable services; • availability of alternative video delivery technologies; and • general economic conditions. In addition, our sales and profitability may in the future be more dependent on capital spending by traditional franchise cable system operators as well as by new entrants to this market planning to over-build existing cable system infrastructures, or constructing, rebuilding, maintaining and upgrading their systems.There can be no assurance that system operators in private cable or franchise cable will continue capital spending for constructing, rebuilding, maintaining, or upgrading their systems.Any substantial decrease or delay in capital spending by private cable or franchise cable operators would have a material adverse effect on our results of operations and financial condition. We may be adversely affected by current economic and market conditions. During the second half of 2008, through 2009, and into the first quarter of 2010, the U.S. economy has experienced a significant downturn that has resulted in elevated levels of financial market volatility, customer uncertainty and widespread concerns about the U.S. and world economies.This may negatively impact the demand for our products and our allowance for doubtful accounts, all of which may have a material adverse effect on our business, financial condition and results of operations.In addition, this economic crisis has had a material and direct impact on financial institutions resulting in limited access to capital, which may impact our ability to borrow funds to support operations or other liquidity needs under our credit facility or otherwise borrow or raise capital.Moreover, our stock price could decrease if investors have concerns that our business, financial condition or results of operations will be negatively impacted by a worldwide economic downturn. 15 Any significant casualty to our facility in Old Bridge, New Jersey may cause a lengthy interruption to our business operations. We operate out of one manufacturing facility in Old Bridge, New Jersey (the “Old Bridge Facility”).While we maintain a limited amount of business interruption insurance, a casualty that results in a lengthy interruption of the ability to manufacture at, or otherwise use, that facility could have a material adverse effect on our results of operations and financial condition. Our dependence on certain third party suppliers could create an inability for us to obtain component products not otherwise available or to do so only at increased prices. We purchase several products from sole suppliers for which alternative sources are not available, such as certain components of EchoStar’s digital satellite receiver decoders, which are specifically designed to work with the DISH Network™, and certain components of Hughes Network Systems digital satellite receivers which are specifically designed to work with DIRECTV® programming.Our results of operations and financial condition could be materially adversely affected by: • an inability to obtain sufficient quantities of these components; • our receipt of a significant number of defective components; • an increase in component prices; or • our inability to obtain lower component prices in response to competitive pressures on the pricing of our products. Our contract manufacturing in the PRC may subject us to the risks of unfavorable political, regulatory, legal and labor conditions in the PRC. During the fourth quarter of 2007, we began manufacturing and assembling some of our products in the People’s Republic of China, or PRC, under a contract manufacturing arrangement with a certain key Chinese manufacturer.Our future operations and earnings may be adversely affected by the risks related to, or any other problems arising from, having our products manufactured in the PRC, including the following risks: • political, economic and labor instability; • changes in foreign government laws and regulations; • infringement of our intellectual property rights; and • difficulties in managing foreign manufacturing operations. Although the PRC has a large economy, its potential economic, political, legal and labor developments entail uncertainties and risks.In the event of any changes that adversely affect our ability to manufacture in the PRC after products have been successfully transitioned out of the United States, our business will suffer. Shifting our operations between regions may entail considerable expense. Over time we may shift a significant amount of our manufacturing operations to the PRC in order to maximize manufacturing and operational efficiency.This could result in reducing our domestic operations in the future, which in turn could entail significant one-time earnings charges to account for severance, equipment write-offs or write downs and moving expenses. Competitors may develop products that are similar to, and compete with, our products due to our limited proprietary protection. We possess limited patent or registered intellectual property rights with respect to our technology.We rely on a combination of contractual rights and trade secret laws to protect our proprietary technology and know-how.There can be no assurance that we will be able to protect our technology and know-how or that third parties will not be able to develop similar technology independently.Therefore, existing and potential competitors may be able to develop similar products which compete with our products.Such competition could adversely affect the prices for 16 our products or our market share and could have a material adverse effect upon our results of operations and financial condition. Patent infringement claims against us or our customers, whether or not successful, may cause us to incur significant costs. While we do not believe that our products (including products and technologies licensed from others) infringe the proprietary rights of any third parties, there can be no assurance that infringement or invalidity claims (or claims for indemnification resulting from infringement claims) will not be asserted against us or our customers.Damages for violation of third party proprietary rights could be substantial, in some instances damages are trebled, and could have a material adverse effect on the Company’s financial condition and results of operation.Regardless of the validity or the successful assertion of any such claims, we would incur significant costs and diversion of resources with respect to the defense thereof which could have a material adverse effect on our financial condition and results of operations.If we are unsuccessful in defending any claims or actions that are asserted against us or our customers, we may seek to obtain a license under a third party’s intellectual property rights.There can be no assurance, however, that under such circumstances, a license would be available under reasonable terms or at all.The failure to obtain a license to a third party’s intellectual property rights on commercially reasonable terms could have a material adverse effect on our results of operations and financial condition. Any increase in governmental regulation of the cable markets that we serve, including the MDU, lodging and institutional markets, may have an adverse effect on our results of operations and financial condition. The MDU, lodging and institutional markets within the cable industry, which represents the vast majority of our business, while in some cases subject to certain FCC licensing requirements, is not presently burdened with extensive government regulations.It is possible, however, that regulations could be adopted in the future which impose burdensome restrictions on these cable markets resulting in, among other things, barriers to the entry of new competitors or limitations on capital expenditures.Any such regulations, if adopted, could have a material adverse effect on our results of operations and financial condition. Private cable system operation is not presently burdened with significant government regulation, other than, in some cases, certain FCC licensing requirements.The Telecommunications Act of 1996 deregulated many aspects of franchise cable system operation and opened the door to competition among cable operators and telephone companies in each of their respective industries.It is possible, however, that regulations could be adopted which would re-impose burdensome restrictions on franchise cable operators resulting in, among other things, the grant of exclusive rights or franchises within certain geographical areas.Any increased regulation of franchise cable could have a material adverse effect on our results of operations and financial condition. Any increase in governmental environmental regulations or our inability or failure to comply with existing environmental regulations may cause an adverse effect on our results of operations or financial condition. We are subject to a variety of federal, state and local governmental regulations related to the storage, use, discharge and disposal of toxic, volatile or otherwise hazardous chemicals used in our manufacturing processes.We do not anticipate material capital expenditures during the fiscal year ending 2010 for compliance with federal, state and local environmental laws and regulations.There can be no assurance, however, that changes in environmental regulations will not result in the need for additional capital expenditures or otherwise impose additional financial burdens on us.Further, such regulations could restrict our ability to expand our operations.Any failure by us to obtain required permits for, control the use of, or adequately restrict the discharge of, hazardous substances under present or future regulations could subject us to substantial liability or could cause our manufacturing operations to be suspended.Such liability or suspension of manufacturing operations could have a material adverse effect on our results of operations and financial condition. Losing the services of our executive officers or our other highly qualified and experienced employees, or our inability to continue to attract and retain highly qualified and experienced employees, could adversely affect our business. Our future success depends in large part on the continued service of our key executives and technical and management personnel, including James A. Luksch, Chief Executive Officer, and Robert J. Pallé, President and Chief Operating Officer.Our future success also depends on our ability to continue to attract and retain highly skilled engineering, manufacturing, marketing and managerial personnel.The competition for such personnel is 17 intense, and the loss of key employees, in particular the principal members of our management and technical staff, could have a material adverse effect on our results of operations and financial condition. Our organizational documents and Delaware state law contain provisions that could discourage or prevent a potential takeover or change in control of our company or prevent our stockholders from receiving a premium for their shares of our Common Stock. Our board of directors has the authority to issue up to 5,000,000 shares of undesignated Preferred Stock, to determine the powers, preferences and rights and the qualifications, limitations or restrictions granted to or imposed upon any unissued series of undesignated Preferred Stock and to fix the number of shares constituting any series and the designation of such series, without any further vote or action by our stockholders.The Preferred Stock could be issued with voting, liquidation, dividend and other rights superior to the rights of the Common Stock.Furthermore, such Preferred Stock may have other rights, including economic rights, senior to the Common Stock, and as a result, the issuance of such stock could have a material adverse effect on the market value of the Common Stock.In addition, our Restated Certificate of Incorporation: • eliminates the right of our stockholders to act without a meeting; • does not provide cumulative voting for the election of directors; • does not provide our stockholders with the right to call special meetings; • provides for a classified board of directors; and • imposes various procedural requirements which could make it difficult for our stockholders to affect certain corporate actions. These provisions and the Board’s ability to issue Preferred Stock may have the effect of deterring hostile takeovers or offers from third parties to acquire our company, preventing our stockholders from receiving a premium for their shares of our Common Stock, or delaying or preventing changes in control or management of our company.We are also afforded the protection of Section 203 of the Delaware General Corporation Law, which could: • delay or prevent a change in control of our company; • impede a merger, consolidation or other business combination involving us; or • discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of our company. Any of these provisions which may have the effect of delaying or preventing a change in control of our company, could have a material adverse effect on the market value of our Common Stock. It is unlikely that we will pay dividends on our Common Stock. We intend to retain all earnings to finance the growth of our business and therefore do not intend to pay dividends on our Common Stock in the foreseeable future.Moreover, our loan agreement with Sovereign Business Capital prohibits the payment of cash dividends by us on our Common Stock. Potential fluctuations in the stock price for our Common Stock may adversely affect the market price for our Common Stock. Factors such as: • announcements of technological innovations or new products by us, our competitors or third parties; • quarterly variations in our actual or anticipated results of operations; • failure of revenues or earnings in any quarter to meet the investment community’s expectations; and • market conditions for cable industry stocks in general; 18 Potential fluctuations in the stock price for our Common Stock may adversely affect the market price for our Common Stock. Factors such as: • announcements of technological innovations or new products by us, our competitors or third parties; • quarterly variations in our actual or anticipated results of operations; • failure of revenues or earnings in any quarter to meet the investment community’s expectations; and • market conditions for cable industry stocks in general; may cause the market price of our Common Stock to fluctuate significantly.The stock price may also be affected by broader market trends unrelated to our performance.These fluctuations may adversely affect the market price of our Common Stock. Delays or difficulties in negotiating a labor agreement or other difficulties in our relationship with our union employees may cause an adverse effect on our manufacturing and business operations. All of our direct labor employees are members of the International Brotherhood of Electrical Workers Union, Local 2066 (the “Union”), under a collective bargaining agreement, which expires in February 2012.In connection with negotiations to renew this agreement in February 2009, the Union instituted a work stoppage for approximately two business days prior to signing the agreement and returning to work.While we believe any differences with the Union were resolved when the agreement was signed and the employees returned to work, there can be no assurance that further work stoppages will not occur or that we will be able to agree upon terms for future agreements with the Union.Any further work stoppages could have a material adverse effect on our business operations, results of operations and financial condition. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable to smaller reporting companies. ITEM 2. PROPERTIES The Company’s principal manufacturing, engineering, sales and administrative facilities consist of one building totaling approximately 130,000 square feet located on approximately 20 acres of land in Old Bridge, New Jersey (the “Old Bridge Facility”) which is owned by the Company.The Old Bridge Facility is encumbered by a mortgage held by Sovereign Business Capital in the principal amount of $3,233,000 as of December 31, 2009.Management believes that the Old Bridge Facility is adequate to support the Company’s anticipated needs in 2010. ITEM 3. LEGAL PROCEEDINGS The Company is a party to certain proceedings incidental to the ordinary course of its business, none of which, in the current opinion of management, is likely to have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows. As of December 31, 2009, the Company’s Chief Executive Officer was indebted to the Company in the amount of $141,000, for which no interest has been charged.This indebtedness arose from a series of cash advances made to the Chief Executive Officer, the latest of which was advanced in February, 2002.This debt was being repaid at the rate of $1,000 per month, all of which represented principal payments on the indebtedness, until November 2008 when the Chief Executive Officer and his spouse filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code.Since the time of filing, payments on this indebtedness have been subject to the automatic stay provisions of the United States Bankruptcy Code and, accordingly, no additional payments have been made.On July 29, 2009 a plan of reorganization in connection with the Chief Executive Officer's bankruptcy case was confirmed by the United States Bankruptcy Court for the District of New Jersey.Under the confirmed plan of reorganization, the Chief Executive Officer will be obligated to pay a distribution toward repayment of his pre-petition obligation to the Company pro rata with all of his otherpre-petition debts in sixty (60) equal consecutive monthly installments, with payments to commence as soon as practicable under the terms of the confirmed plan.The actualamountthat the Company may expect to receive pursuant to the confirmed plan and the date on which payments would commence are not presently determinable. ITEM 4. RESERVED 19 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The Company’s Common Stock has been traded on NYSE Amex (formerly American Stock Exchange) since the Company’s initial public offering on December 14, 1995.The following table sets forth for the fiscal quarters indicated, the high and low sale prices for the Company’s Common Stock on NYSE Amex. Market Information Fiscal Year Ended December 31, 2009:
